Exhibit 10.1

     
STATE OF CALIFORNIA
BUSINESS, TRANSPORTATION AND HOUSING AGENCY
  ARNOLD SCHWARZENEGGER, Governor
DALE E. BONNER, Secretary
WILLIAM S. HARAF, Commissioner of Financial Institutions
www.dfi.ca.gov
 
(LOGO) [v54239v5423901.gif]

October 27, 2009
Board of Directors
Hanmi Bank
3660 Wilshire Boulevard
Penthouse A
Los Angeles, CA 90010

Re:   Hanmi Bank — Order Under Financial Code Section 1913

Members of the Board of Directors:
Pursuant to our telephone conference on October 26, 2009 with Gary Steven
Findley and Brian Cho, enclosed is a revised order that the Department of
Financial Institutions (DFI) proposes to Hanmi Bank under Financial Code
Section 1913. The revised order is attached, marked as “Exhibit A,” to the
Waiver and Consent enclosed with this letter. A copy of the revised order marked
to show changes from the proposed order enclosed with DFI’s letter dated
October 22, 2209 is also enclosed.
If you have any questions or if you wish to discuss the provisions of the
revised order, please contact me at 213.897.2172 or David Spainhour at
213-897-5349.
Very truly yours,
(-s- WALLACE M. WONG) [v54239v5423902.gif]
WALLACE M. WONG
Senior Counsel
WMW:lca
Enclosures

cc:   Gary Steven Findley, Esq.
Mary Luvisi, Federal Reserve Board
John Ross, Department of Financial Institutions, Los Angeles
David Spainhour, Department of Financial Institutions, Los Angeles

              45 Fremont Street, Suite 1700   1810 13th Street   300 S. Spring
Street, Suite 15513   7575 Metropolitan Drive, Suite 108 San Francisco, CA 94105
  Sacramento, CA 95811   Los Angeles, CA 90013   San Diego, CA 92108
(415) 263-8500   (916) 322-5966   (213) 897-2085   (619) 682-7227

 



--------------------------------------------------------------------------------



 



STATE OF CALIFORNIA
DEPARTMENT OF FINANCIAL INSTITUTIONS

             
In the Matter of
    )      
 
    )      
     HANMI BANK
    )     WAIVER AND CONSENT
 
    )      
 
    )      
 
 
 
       

Hanmi Bank (Bank) consents to the issuance of an order under Financial Code
Section 1913 substantially in the form attached, marked as “Exhibit A,” (Order).
In addition, in connection with the issuance of the Order, Bank waives (i) the
issuance of an order under Financial Code Section 1912, (ii) notice and a
hearing, and (iii) findings of fact and ultimate findings.
Dated:                                         , 2009.

             
 
      HANNI BANK    
 
           
 
  By:        
 
           
 
     
 
(Signature)    
 
           
 
     
 
(Print Name and Title)    

 



--------------------------------------------------------------------------------



 



STATE OF CALIFORNIA
DEPARTMENT OF FINANCIAL INSTITUTIONS

             
In the Matter of
    )      
 
    )      
 
    )      
     HANMI BANK
    )     FINAL ORDER
 
    )     (Financial Code Section 1913)
 
    )      
 
    )      
 
 
 
       

FINAL ORDER
Pursuant to Section 1913 of the Financial Code, the Commissioner of Financial
Institutions (Commissioner) hereby orders:

I.   Hanmi Bank (Bank) shall discontinue its unsafe and injurious practices, as
follows:

  1.   Within 60 days of the effective date of this Order, the board of
directors of the Bank shall submit to the Department of Financial Institutions
(Department) a written plan to strengthen board oversight of the management and
operations of the Bank. The plan shall, at a minimum, address, consider, and
include:

  (a)   The actions that the board of directors will take to improve the Bank’s
condition and maintain effective control over, and supervision of, the Bank’s
major operations and activities, including but not limited to, credit risk
management, credit administration,

EXHIBIT A

 



--------------------------------------------------------------------------------



 



      processes to mitigate risks associated with credit concentrations,
earnings, and liquidity;

  (b)   The responsibility of the board of directors to monitor management’s
adherence to approved policies and procedures,
and applicable laws and regulations; and     (c)   A description of the
information and reports that will be regularly reviewed by the board of
directors in its oversight of the operations and management of the Bank,
including information on the Bank’s adversely classified assets, allowance for
loan and lease losses, capital, earnings, and liquidity.

  2.   Within 60 days of the effective date of this Order, the Bank shall submit
to the Department an acceptable written plan to strengthen credit risk
management practices. The plan shall, at a minimum, address, consider, and
include:

  (a)   Procedures to periodically review and revise risk exposure limits to
address changes in market conditions;     (b)   Strategies to minimize credit
losses and reduce the level of problem assets;     (c)   Enhanced stress testing
of loan and portfolio segments; and     (d)   Procedures to identify, limit, and
manage concentrations of credit that are consistent with the Interagency
Guidance on Concentrations in Commercial Real Estate Lending, Sound Risk
Management Practices, dated December 12, 2006 (SR 07-1).

2



--------------------------------------------------------------------------------



 



  3.   Within 60 days of the effective date of this Order, the Bank shall submit
to the Department acceptable revised written credit administration policies and
procedures that shall, at a minimum, address, consider, and include:

  (a)   For loans that are modified, analyses of borrowers’ current financial
condition and guarantors’ cash flow and repayment sources;     (b)   The
appropriate use of interest reserves; and     (c)   Enhancements to the internal
loan grading system to timely and accurately identify individual problem
credits.

  4.   (a) The Bank shall not, directly or indirectly, extend or renew any
credit to or for the benefit of any borrower, including any related interest of
the borrower, who is obligated to the Bank in any manner on any extension of
credit or portion thereof that has been charged off by the Bank or classified,
in whole or in part, “loss” in the Report of Examination of the Bank conducted
by the Federal Reserve Bank of San Francisco and the Department that commenced
on April 13, 2009 (the “Report of Examination”) or in any subsequent report of
examination, as long as such credit remains uncollected.

  (b)   The Bank shall not, directly or indirectly, extend or renew any credit
to or for the benefit of any borrower, including any related interest of the
borrower, whose extension of credit has been classified “doubtful” or
“substandard” in the Report of Examination or in any subsequent report of
examination, without the prior approval of the Bank’s board of directors or the
Bank’s loan committee. The board

3



--------------------------------------------------------------------------------



 



      of directors or loan committee shall document in writing the reasons for
the extension of credit or renewal, specifically certifying that: (i) the
extension of credit is necessary to protect the Bank’s interest in the ultimate
collection of the credit already granted or (ii) the extension of credit is in
full compliance with the Bank’s written loan policy, is adequately secured, and
a thorough credit analysis has been performed indicating that the extension or
renewal is reasonable and justified, all necessary loan documentation has been
properly and accurately prepared and filed, the extension of credit will not
impair the Bank’s interest in obtaining repayment of the already outstanding
credit, and the board of directors or loan committee reasonably believes that
the extension of credit or renewal will be repaid according to its terms. The
written certification shall be made a part of the minutes of the board of
directors meetings, and a copy of the signed certification, together with the
credit analysis and related information that was used in the determination,
shall be retained by the Bank in the borrower’s credit file for subsequent
supervisory review. For purposes of this Order, the term “related interest” is
defined as set forth in Section 215.2(n) of Regulation O of the Board of
Governors of the Federal Reserve System (Board of Governors) (12 C.F.R. §
215.2(n)).

  5.   (a) Within 60 days of the effective date of this Order, the Bank shall
submit to the Department an acceptable written plan designed to

4



--------------------------------------------------------------------------------



 



      improve the Bank’s position through repayment, amortization, liquidation,
additional collateral, or other means on each loan or other asset in excess of
$3 million, including other real estate owned (OREO), that (i) is past due as to
principal or interest more than 90 days as of the date of this Order; (ii) is on
the Bank’s problem loan list; or (iii) was adversely classified in the Report of
Examination. In developing the plan for each loan, the Bank shall, at a minimum,
review, analyze, and document the financial position of the borrower, including
source of repayment, repayment ability, and alternative repayment sources, as
well as the value and accessibility of any pledged or assigned collateral, and
any possible actions to improve the Bank’s collateral position.

  (b)   Within 30 days of the date that any additional loan or other asset in
excess of $3 million, including OREO, becomes past due as to principal or
interest for more than 90 days, is on the Bank’s problem loan list, or is
adversely classified in any subsequent report of examination of the Bank, the
Bank shall submit to the Department an acceptable written plan to improve the
Bank’s position on such loan or asset.     (c)   Within 30 days after the end of
each calendar quarter thereafter, the Bank shall submit a written progress
report to the Department to update each asset improvement plan, which shall
include, at a minimum, the carrying value of the loan or other asset and changes

5



--------------------------------------------------------------------------------



 



      in the nature and value of supporting collateral, along with a copy of the
Bank’s current problem loan list, a list of all loan renewals and extensions
without full collection of interest in the last quarter, and past
due/non-accrual report. The board of directors shall review the progress reports
before submission to the Department and shall document the review in the minutes
of the board of directors’ meetings.

6.  (a)   Within 10 days after the effective date of this Order, the Bank shall
eliminate from its books, by charge-off or collection, all assets or portions of
assets classified “loss” in the Report of Examination that have not been
previously collected in full or charged off. Thereafter the Bank shall, within
30 days from the receipt of any federal or state report of examination, charge
off all assets classified “loss” unless otherwise approved in writing by the
Department.

  (b)   Within 60 days after the effective date of this Order, the Bank shall
review and revise its allowance for loan and lease losses (ALLL) methodology
consistent with relevant supervisory guidance, including the Interagency Policy
Statements on the Allowance for Loan and Lease Losses, dated July 2, 2001 (SR
01-17 (Sup)) and December 13, 2006 (SR 06-17), and the findings and
recommendations regarding the ALLL set forth in the Report of Examination, and
submit a description of the revised methodology to the Department. The revised
ALLL methodology shall be designed

6



--------------------------------------------------------------------------------



 



      to maintain an adequate ALLL and shall address, consider, and include, at
a minimum, the reliability of the Bank’s loan grading system, the volume of
criticized loans, concentrations of credit, the current level of past due and
nonperforming loans, past loan loss experience, evaluation of probable losses in
the Bank’s loan portfolio, including adversely classified loans, and the impact
of market conditions on loan and collateral valuations and collectibility.    
(c)   Within 60 days of the effective date of this Order, the Bank shall submit
to the Department an acceptable written program for the maintenance of an
adequate ALLL. The program shall include policies and procedures to ensure
adherence to the revised ALLL methodology and provide for periodic reviews and
updates to the ALLL methodology, as appropriate. The program shall also provide
for a review of the ALLL by the board of directors on at least a quarterly
calendar basis. Any deficiency found in the ALLL shall be remedied in the
quarter it is discovered, prior to the filing of the Consolidated Reports of
Condition and Income, by additional provisions. The board of directors shall
maintain written documentation of its review, including the factors considered
and conclusions reached by the Bank in determining the adequacy of the ALLL.
During the term of this Order, the Bank shall submit to the Department, within
30 days after the end of each calendar quarter, a written report regarding the
board of directors’ quarterly review of the

7



--------------------------------------------------------------------------------



 



      ALLL and a description of any changes to the methodology used in
determining the amount of ALLL for that quarter.

7.  (a)   By December 31, 2009, the Bank shall have and thereafter continue to
maintain a ratio of tangible shareholder’s equity to total tangible assets of
not less than 7.0%. Such requirement shall be in addition to a fully funded
ALLL, the adequacy of which shall be satisfactory to the Commissioner as
determined at subsequent examinations and/or visitations.

  (b)   By July 31, 2010, the Bank shall increase its contributed equity capital
by not less than an additional $100 million, and shall thereafter maintain a
ratio of tangible shareholder’s equity to total tangible assets of not less than
9.0%. Such requirement shall be in addition to a fully funded ALLL, the adequacy
of which shall be satisfactory to the Commissioner as determined at subsequent
examinations and/or visitations.     (c)   By December 31, 2010, and thereafter
during the life of this Order, the Bank shall maintain a ratio of tangible
shareholder’s equity to total tangible assets of not less than 9.5%. Such
requirement shall be in addition to a fully funded ALLL, the adequacy of which
shall be satisfactory to the Commissioner as determined at subsequent
examinations and/or visitations.

8.   By November 30, 2009, the Bank shall develop, adopt, and implement a
comprehensive capital augmentation and maintenance plan (“Capital

8



--------------------------------------------------------------------------------



 



    Plan”) acceptable to the Commissioner. Such Capital Plan shall identify the
sources and timing of additional capital and shall, at a minimum, provide a plan
for compliance with Subparagraphs 7(a) through 7(d) of this Order. Such Capital
Plan shall include provisions for monitoring, controlling, and addressing risks
to the Bank’s capital, and shall also discuss contingency plans for identifying
and raising additional capital in the future if and when it should become
necessary. Such Capital Plan shall be in a form and shall be implemented in a
manner acceptable to the Commissioner.   9.   The Bank shall notify the
Department, in writing, no more than 30 days after the end of any quarter in
which any of the Bank’s capital ratios (total risk-based, Tier 1, or leverage)
fall below the approved Capital Plan’s minimum ratios. Together with the
notification, the Bank shall submit an acceptable written plan that details the
steps the Bank will take to increase the Bank’s capital ratios to or above the
approved Capital Plan’s minimums.

10.  (a)    Within 60 days of the effective date of this Order, the Bank shall
submit to the Department a strategic plan to improve the Bank’s earnings, and a
budget for 2010. The written plan and budget shall include, but not be limited
to:

  (i)   Identification of the major areas where, and means by which, the board
of directors will seek to improve the Bank’s operating performance;



9



--------------------------------------------------------------------------------



 



  (ii)   A realistic and comprehensive budget for calendar year 2010, including
income statement and balance sheet projections; and     (iii)   A description of
the operating assumptions that form the basis for, and adequately support, major
projected income, expense, and balance sheet components.

  (b)   A strategic plan and budget for each calendar year subsequent to 2010
shall be submitted to the Department at least 30 days prior to the beginning of
that calendar year.

11.   Within 60 days of the effective date of this Order, the Bank shall submit
to the Department an acceptable written plan designed to improve management of
the Bank’s liquidity position and funds management practices that includes, but
is not limited to, measures to reduce reliance on short-term wholesale funding,
including brokered deposits.   12.   Within 60 days of the effective date of
this Order, the Bank shall submit to the Department an acceptable revised
written contingency funding plan that, at a minimum, identifies available
sources of liquidity and includes adverse scenario planning.

13.  (a)    The Bank shall not declare or pay any dividends, or make any other
distribution to its shareholder, without the prior written approval of the
Department.

  (b)   All requests for prior approval shall be received at least 30 days prior
to the proposed dividend declaration date. All requests shall

10



--------------------------------------------------------------------------------



 



      contain, at a minimum, current and projected information on the Bank’s
capital, asset quality, earnings and ALLL needs.

14.  (a)   Within 60 days from the date of this Order, and during the life of
this Order, the Bank’s board of directors shall have and retain management
acceptable to the Commissioner. Such management shall include a Chief Executive
Officer, a Chief Financial Officer, and a Chief Credit Officer (collectively
referred to as “Senior Executive Officers”) qualified to restore the Bank to
satisfactory condition.

  (b)   During the life of this Order, the Bank shall have and retain members of
the Bank’s board of directors acceptable to the Commissioner. Such members of
the Bank’s board of directors shall possess the skills and abilities to
satisfactorily perform the duties of a director of the Bank, to properly oversee
and provide appropriate guidance to the management of the Bank, and shall be
qualified to restore the Bank to satisfactory condition. Without limiting the
generality of the foregoing, the Commissioner reserves the right to determine
whether Bank’s current senior officers and the current members of Bank’s board
of directors will be considered to be qualified for purposes of this Order.

  (c)   During the life of this Order, the Bank’s board of directors shall
notify the Commissioner in writing when it proposes to add any
individual to the Bank’s board of directors or employ any individual

11



--------------------------------------------------------------------------------



 



      as a Senior Executive Officer. The notification must be received at least
30 days before such addition or employment is intended to become effective and
should include a detailed description of the background and experience of the
individual or individuals to be added or employed. The Bank may not add any
individual to its board of directors or employ any individual as a Senior
Executive Officer unless and until the Commissioner has issued a notice of
non-disapproval in writing.

15.   The Bank shall not open, relocate or discontinue any branch office or
place of business/loan production office without the prior written consent of
the Commissioner.

16.  (a)   Within 10 days of the effective date of this Order, the board of
directors of the Bank shall appoint a committee (the “Compliance Committee”) to
monitor and coordinate the Bank’s compliance with the provisions of this Order.
The Compliance Committee shall include a majority of outside directors who are
not executive officers or principal shareholders of the Bank or Hanmi Financial
Corporation, as defined in Sections 215.2(e)(1) and 215.2(m)(1) of Regulation O
of the Board of Governors (12 C.F.R. §§ 215.2(e)(1) and 215.2(m)(1)). At a
minimum, the Compliance Committee shall meet at least monthly, keep detailed
minutes of each meeting, and report its findings to the board of directors of
the Bank.



12



--------------------------------------------------------------------------------



 



  (b)   Within 30 days after the end of each calendar quarter following the
effective date of this Order, the Bank shall submit to the Department written
progress reports detailing the form and manner of all actions taken to secure
compliance with this Order and the results thereof.

17.  (a)    The Bank shall submit written plans, policies, procedures, and a
program that are acceptable to the Department within the applicable time periods
set forth in Paragraphs 2, 3, 5, 6(c), 7, 8, 10, and 11 of this Order.

  (b)   Within 10 days of approval by the Department, the Bank shall adopt the
approved plans, policies, procedures, and program. Upon adoption, the Bank shall
promptly implement the approved plans, policies, procedures, and program, and
thereafter fully comply with them.     (c)   During the term of this Order, the
approved plans, policies, procedures, and program shall not be amended or
rescinded
without the prior written approval of the Department.

18.   If the Department determines that the Bank has violated any substantive
provision of this Order, the Bank shall, for the purposes of the California
Financial Code, be deemed to be conducting its business in an unsafe or
unauthorized manner and may subject the Bank to further regulatory enforcement
action by the Department.

13



--------------------------------------------------------------------------------



 



II.   This Order is effective immediately and shall remain effective and
enforceable except to the extent, and until such time as, the Commissioner shall
amend, supplement, suspend or terminate this Order.

Dated:                                        ,2009.

                             William S. Haraf        Commissioner
California Department of Financial Institutions     

 



--------------------------------------------------------------------------------



 



Marked copy 10-27-09
STATE OF CALIFORNIA
DEPARTMENT OF FINANCIAL INSTITUTIONS

                 
In the Matter of
)          
 
)          
 
)          
HANMI BANK
)     FINAL ORDER

 
)     (Financial Code Section 1913)

 
)          
 
)          
 
 
 
           

FINAL ORDER
Pursuant to Section 1913 of the Financial Code, the Commissioner of Financial
Institutions (Commissioner) hereby orders:

I.   Hanmi Bank (Bank) shall discontinue its unsafe and injurious practices, as
follows:

  1.   Within 60 days of the effective date of this Order, the board of
directors of the Bank shall submit to the Department of Financial Institutions
(Department) a written plan to strengthen board oversight of the management and
operations of the Bank. The plan shall, at a minimum, address, consider, and
include:

  (a)   The actions that the board of directors will take to improve the Bank’s
condition and maintain effective control over, and supervision of, the Bank’s
major operations and activities, including but not limited to, credit risk
management, credit administration,

Exhibit A

 



--------------------------------------------------------------------------------



 



      processes to mitigate risks associated with credit concentrations,
earnings, and liquidity;     (b)   The responsibility of the board of directors
to monitor management’s adherence to approved policies and procedures, and
applicable laws and regulations; and     (c)   A description of the information
and reports that will be regularly reviewed by the board of directors in its
oversight of the operations and management of the Bank, including information on
the Bank’s adversely classified assets, allowance for loan and lease losses,
capital, earnings, and liquidity.

  2.   Within 60 days of the effective date of this Order, the Bank shall submit
to the Department an acceptable written plan to strengthen credit risk
management practices. The plan shall, at a minimum, address, consider, and
include:

  (a)   Procedures to periodically review and revise risk exposure limits to
address changes in market conditions;     (b)   Strategies to minimize credit
losses and reduce the level of problem assets;     (c)   Enhanced stress testing
of loan and portfolio segments; and     (d)   Procedures to identify, limit, and
manage concentrations of credit that are consistent with the Interagency
Guidance on Concentrations in Commercial Real Estate Lending, Sound Risk
Management Practices, dated December 12, 2006 (SR 07-1).



2



--------------------------------------------------------------------------------



 



  3.   Within 60 days of the effective date of this Order, the Bank shall submit
to the Department acceptable revised written credit administration policies and
procedures that shall, at a minimum, address, consider, and include:

  (a)   For loans that are modified, analyses of borrowers’ current financial
condition and guarantors’ cash flow and repayment sources;     (b)   The
appropriate use of interest reserves; and     (c)   Enhancements to the internal
loan grading system to timely and accurately identify individual problem
credits.

4. (a)   The Bank shall not, directly or indirectly, extend or renew any credit
to or for the benefit of any borrower, including any related interest of the
borrower, who is obligated to the Bank in any manner on any extension of credit
or portion thereof that has been charged off by the Bank or classified, in whole
or in part, “loss” in the Report of Examination of the Bank conducted by the
Federal Reserve Bank of San Francisco and the Department that commenced on April
13, 2009 (the “Report of Examination”) or in any subsequent report of
examination, as long as such credit remains uncollected.       (b)   The Bank
shall not, directly or indirectly, extend or renew any credit to or for the
benefit of any borrower, including any related interest of the borrower, whose
extension of credit has been classified “doubtful” or “substandard” in the
Report of Examination or in any subsequent report of examination, without the
prior approval of the Bank’s board of directors or the Bank’s loan committee.
The board

3



--------------------------------------------------------------------------------



 



      of directors or loan committee shall document in writing the reasons for
the extension of credit or renewal, specifically certifying that: (i) the
extension of credit is necessary to protect the Bank’s interest in the ultimate
collection of the credit already granted or (ii) the extension of credit is in
full compliance with the Bank’s written loan policy, is adequately secured, and
a thorough credit analysis has been performed indicating that the extension or
renewal is reasonable and justified, all necessary loan documentation has been
properly and accurately prepared and filed, the extension of credit will not
impair the Bank’s interest in obtaining repayment of the already outstanding
credit, and the board of directors or loan committee reasonably believes that
the extension of credit or renewal will be repaid according to its terms. The
written certification shall be made a part of the minutes of the board of
directors meetings, and a copy of the signed certification, together with the
credit analysis and related information that was used in the determination,
shall be retained by the Bank in the borrower’s credit file for subsequent
supervisory review. For purposes of this Order, the term “related interest” is
defined as set forth in Section 215.2(n) of Regulation O of the Board of
Governors of the Federal Reserve System (Board of Governors) (12 C.F.R. §
215.2(n)).

    5. (a)   Within 60 days of the effective date of this Order, the Bank shall
submit to the Department an acceptable written plan designed to

4



--------------------------------------------------------------------------------



 



      improve the Bank’s position through repayment, amortization, liquidation,
additional collateral, or other means on each loan or other asset in excess of
$3 million, including other real estate owned (OREO), that (i) is past due as to
principal or interest more than 90 days as of the date of this Order; (ii) is on
the Bank’s problem loan list; or (iii) was adversely classified in the Report of
Examination. In developing the plan for each loan, the Bank shall, at a minimum,
review, analyze, and document the financial position of the borrower, including
source of repayment, repayment ability, and alternative repayment sources, as
well as the value and accessibility of any pledged or assigned collateral, and
any possible actions to improve the Bank’s collateral position.     (b)   Within
30 days of the date that any additional loan or other asset in excess of
$3 million, including OREO, becomes past due as to principal or interest for
more than 90 days, is on the Bank’s problem loan list, or is adversely
classified in any subsequent report of examination of the Bank, the Bank shall
submit to the Department an acceptable written plan to improve the Bank’s
position on such loan or asset.     (c)   Within 30 days after the end of each
calendar quarter thereafter, the Bank shall submit a written progress report to
the Department to update each asset improvement plan, which shall include, at a
minimum, the carrying value of the loan or other asset and changes

5



--------------------------------------------------------------------------------



 



      in the nature and value of supporting collateral, along with a copy of the
Bank’s current problem loan list, a list of all loan renewals and extensions
without full collection of interest in the last quarter, and past
due/non-accrual report. The board of directors shall review the progress reports
before submission to the Department and shall document the review in the minutes
of the board of directors’ meetings.

    6. (a)   Within 10 days after the effective date of this Order, the Bank
shall eliminate from its books, by charge-off or collection, all assets or
portions of assets classified “loss” in the Report of Examination that have not
been previously collected in full or charged off. Thereafter the Bank shall,
within 30 days from the receipt of any federal or state report of examination,
charge off all assets classified “loss” unless otherwise approved in writing by
the Department.

    (b)   Within 60 days after the effective date of this Order, the Bank shall
review and revise its allowance for loan and lease losses (ALLL) methodology
consistent with relevant supervisory guidance, including the Interagency Policy
Statements on the Allowance for Loan and Lease Losses, dated July 2, 2001 (SR
01-17 (Sup)) and December 13, 2006 (SR 06-17), and the findings and
recommendations regarding the ALLL set forth in the Report of Examination, and
submit a description of the revised methodology to the Department. The revised
ALLL methodology shall be designed

6



--------------------------------------------------------------------------------



 



      to maintain an adequate ALLL and shall address, consider, and include, at
a minimum, the reliability of the Bank’s loan grading system, the volume of
criticized loans, concentrations of credit, the current level of past due and
nonperforming loans, past loan loss experience, evaluation of probable losses in
the Bank’s loan portfolio, including adversely classified loans, and the impact
of market conditions on loan and collateral valuations and collectibility.    
(c)   Within 60 days of the effective date of this Order, the Bank shall submit
to the Department an acceptable written program for the maintenance of an
adequate ALLL. The program shall include policies and procedures to ensure
adherence to the revised ALLL methodology and provide for periodic reviews and
updates to the ALLL methodology, as appropriate. The program shall also provide
for a review of the ALLL by the board of directors on at least a quarterly
calendar basis. Any deficiency found in the ALLL shall be remedied in the
quarter it is discovered, prior to the filing of the Consolidated Reports of
Condition and Income, by additional provisions. The board of directors shall
maintain written documentation of its review, including the factors considered
and conclusions reached by the Bank in determining the adequacy of the ALLL.
During the term of this Order, the Bank shall submit to the Department, within
30 days after the end of each calendar quarter, a written report regarding the
board of directors’ quarterly review of the

7



--------------------------------------------------------------------------------



 



      ALLL and a description of any changes to the methodology used in
determining the amount of ALLL for that quarter.

    7. (a)   By December 31, 2009, the Bank shall have and thereafter continue
to maintain a ratio of tangible shareholder’s equity to total tangible assets of
not less than 7.0%. Such requirement shall be in addition to a fully funded
ALLL, the adequacy of which shall be satisfactory to the Commissioner as
determined at subsequent examinations and/or visitations.

   
(b)       By March 31, 2010, the Bank shall increase its contributed equity
capital by not less than $30 million, and shall thereafter maintain a ratio of
tangible shareholder’s equity to total tangible assets of not less than 8.0%.
Such requirement shall be in addition to a fully funded ALLL, the adequacy of
which shall be satisfactory to the Commissioner as determined at subsequent
examinations and/or visitations.
    (cb)   By July 31, 2010, the Bank shall increase its contributed equity
capital by not less than an additional $100 million, and shall thereafter
maintain a ratio of tangible shareholder’s equity to total tangible assets of
not less than 9.0%. Such requirement shall be in addition to a fully funded
ALLL, the adequacy of which shall be satisfactory to the Commissioner as
determined at subsequent examinations and/or visitations.

8



--------------------------------------------------------------------------------



 



  (dc)   By December 31, 2010, and thereafter during the life of this Order, the
Bank shall maintain a ratio of tangible shareholder’s equity to total tangible
assets of not less than 9.5%. Such requirement shall be in addition to a fully
funded ALLL, the adequacy of which shall be satisfactory to the Commissioner as
determined at subsequent examinations and/or visitations.

  8.   By November 30, 2009, the Bank shall develop, adopt, and implement a
comprehensive capital augmentation and maintenance plan (“Capital Plan”)
acceptable to the Commissioner. Such Capital Plan shall identify the sources and
timing of additional capital and shall, at a minimum, provide a plan for
compliance with Subparagraphs 7(a) through 7(d) of this Order. Such Capital Plan
shall include provisions for monitoring, controlling, and addressing risks to
the Bank’s capital, and shall also discuss contingency plans for identifying and
raising additional capital in the future if and when it should become necessary.
Such Capital Plan shall be in a form and shall be implemented in a manner
acceptable to the Commissioner.     9.   The Bank shall notify the Department,
in writing, no more than 30 days after the end of any quarter in which any of
the Bank’s capital ratios (total risk-based, Tier 1, or leverage) fall below the
approved Capital Plan’s minimum ratios. Together with the notification, the Bank
shall submit an acceptable written plan that details the steps the Bank will
take to increase

9



--------------------------------------------------------------------------------



 



      the Bank’s capital ratios to or above the approved Capital Plan’s
minimums.

10.      (a)    Within 60 days of the effective date of this Order, the Bank
shall submit to the Department a strategic plan to improve the Bank’s earnings,
and a budget for 2010. The written plan and budget shall include, but not be
limited to:

  (i)   Identification of the major areas where, and means by which, the board
of directors will seek to improve the Bank’s operating performance;     (ii)   A
realistic and comprehensive budget for calendar year 2010, including income
statement and balance sheet projections; and     (iii)   A description of the
operating assumptions that form the basis for, and adequately support, major
projected income, expense, and balance sheet components.

  (b)   A strategic plan and budget for each calendar year subsequent to 2010
shall be submitted to the Department at least 30 days prior to the beginning of
that calendar year.

  11.   Within 60 days of the effective date of this Order, the Bank shall
submit to the Department an acceptable written plan designed to improve
management of the Bank’s liquidity position and funds management practices that
includes, but is not limited to, measures to reduce reliance on short-term
wholesale funding, including brokered deposits.

10



--------------------------------------------------------------------------------



 



  12.   Within 60 days of the effective date of this Order, the Bank shall
submit to the Department an acceptable revised written contingency funding plan
that, at a minimum, identifies available sources of liquidity and includes
adverse scenario planning.

13.      (a)    The Bank shall not declare or pay any dividends, or make any
other distribution to its shareholder, without the prior written approval of the
Department.     (b)   All requests for prior approval shall be received at least
30 days prior to the proposed dividend declaration date. All requests shall
contain, at a minimum, current and projected information on the Bank’s capital,
asset quality, earnings and ALLL needs.

14.      (a)    Within 60 days from the date of this Order, and during the life
of this Order, the Bank’s board of directors shall have and retain management
acceptable to the Commissioner. Such management shall include a Chief Executive
Officer, a Chief Financial Officer, and a Chief Credit Officer (collectively
referred to as “Senior Executive Officers”) qualified to restore the Bank to
satisfactory condition.

  (b)   During the life of this Order, the Bank shall have and retain members of
the Bank’s board of directors acceptable to the Commissioner. Such members of
the Bank’s board of directors shall possess the skills and abilities to
satisfactorily perform the duties of a director of the Bank, to properly oversee
and provide

11



--------------------------------------------------------------------------------



 



      appropriate guidance to the management of the Bank, and shall be qualified
to restore the Bank to satisfactory condition. Without limiting the generality
of the foregoing, the Commissioner reserves the right to determine whether
Bank’s current senior officers and the current members of Bank’s board of
directors will be considered to be qualified for purposes of this Order.     (c)
  During the life of this Order, the Bank’s board of directors shall notify the
Commissioner in writing when it proposes to add any individual to the Bank’s
board of directors or employ any individual as a Senior Executive Officer. The
notification must be received at least 30 days before such addition or
employment is intended to become effective and should include a detailed
description of the background and experience of the individual or individuals to
be added or employed. The Bank may not add any individual to its board of
directors or employ any individual as a Senior Executive Officer unless and
until the Commissioner has issued a notice of non-disapproval in writing.

  15.   The Bank shall not open, relocate or discontinue any branch office or
place of business/loan production office without the prior written consent of
the Commissioner.

16.      (a)    Within 10 days of the effective date of this Order, the board of
directors of the Bank shall appoint a committee (the “Compliance Committee”) to
monitor and coordinate the Bank’s compliance with

12



--------------------------------------------------------------------------------



 



      the provisions of this Order. The Compliance Committee shall include a
majority of outside directors who are not executive officers or principal
shareholders of the Bank or Hanmi Financial Corporation, as defined in
Sections 215.2(e)(1) and 215.2(m)(1) of Regulation O of the Board of Governors
(12 C.F.R. §§ 215.2(e)(1) and 215.2(m)(1)). At a minimum, the Compliance
Committee shall meet at least monthly, keep detailed minutes of each meeting,
and report its findings to the board of directors of the Bank.

  (b)   Within 30 days after the end of each calendar quarter following the
effective date of this Order, the Bank shall submit to the Department written
progress reports detailing the form and manner of all actions taken to secure
compliance with this Order and the results thereof.

17.      (a)    The Bank shall submit written plans, policies, procedures, and a
program that are acceptable to the Department within the applicable time periods
set forth in Paragraphs 2, 3, 5, 6(c), 7, 8, 10, and 11 of this Order.

  (b)   Within 10 days of approval by the Department, the Bank shall adopt the
approved plans, policies, procedures, and program. Upon adoption, the Bank shall
promptly implement the approved plans, policies, procedures, and program, and
thereafter fully comply with them.

13



--------------------------------------------------------------------------------



 



  (c)   During the term of this Order, the approved plans, policies, procedures,
and program shall not be amended or rescinded without the prior written approval
of the Department.

  18.   If the Department determines that the Bank has violated any substantive
provision of this Order, the Bank shall, for the purposes of the California
Financial Code, be deemed to be conducting its business in an unsafe or
unauthorized manner and may subject the Bank to further regulatory enforcement
action by the Department.

II.   This Order is effective immediately and shall remain effective and
enforceable except to the extent, and until such time as, the Commissioner shall
amend, supplement, suspend or terminate this Order.

     Dated:                      , 2009.

                             William S. Haraf        Commissioner
California Department of Financial Institutions     

14